In an action to recover damages for personal injuries, defendant appeals from a judgment in favor of plaintiff, entered on a jury verdict in his favor, in the sum of $48,000. Judgment reversed on the facts and a new trial granted, with costs to abide the event, unless within ten days after the entry of the order hereon respondent stipulates to reduce the amount of the verdict to $35,000, in which event the judgment, as so reduced, is unanimously affirmed, without costs. In our opinion, the verdict was excessive. Present — Lewis, P. J., Johnston, Adel, Sneed and Wenzel, JJ.